Citation Nr: 0939167	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
February 1974.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2008, at which time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Huntington, West Virginia confirmed and continued the denial 
of entitlement to service connection for PTSD.  Thereafter, 
the case was returned to the Board for further appellate 
action.

Unfortunately, after reviewing the record, the Board finds 
that still-additional development of this case is warranted.  
Accordingly, the appeal is REMANDED to the RO via the AMC.  
VA will notify the Veteran if further action is required on 
his part.


REMAND

The Veteran contends that he has PTSD, as result of sexual 
trauma during service.  Therefore, he maintains that service 
connection is warranted.  Although the Board remanded this 
case for further development in October 2008, the requested 
actions were not fulfilled.  Accordingly, additional 
development is warranted.  

In its October 2008 remand, the Board directed the AMC to 
obtain the names and addresses of all health care providers 
who had treated him for psychiatric disability since November 
2006.  

In November 2008, the AMC requested the foregoing information 
from the Veteran and noted that he had a year from the date 
of the letter to make sure VA had received the information 
and evidence it had requested.  The AMC noted, however, that 
VA could decide the claim within thirty days if it completed 
its attempts to get all the relevant evidence which it knew 
about.  

In February 2009, the Veteran reported that he had received 
all of his treatment at the VA Medical Centers in St. Cloud 
and Minneapolis.  Up to that time, medical records on file 
had shown treatment at those facilities from January 2005 
through November 2006.  However, the AMC made no further 
attempts to obtain the Veteran's records from those 
facilities.  

In its October 2008 remand, the Board also directed the AMC 
to schedule the Veteran for a psychiatric examination to 
determine the nature and etiology of any psychiatric 
disability found to be present.  The Board noted that the 
Veteran had been unable to report for a July 2006 VA 
examination, because he had been incarcerated.  However, in 
its remand the Board stated that the Veteran was no longer 
incarcerated.  

The Veteran was scheduled for a VA examination in January 
2009; however, the AMC learned that he was unable to report, 
because he was incarcerated.  At this time, it is unclear 
whether he remains incarcerated.

The United States Court of Appeals for Veterans Claims 
(Court) has cautioned those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).  

While VA does not have the authority to require a 
correctional institution to release a Veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated Veteran 
extends to arranging for adequate evaluation within the 
prison facility.  In this regard, the Board notes that the VA 
Adjudication Procedure Manual contains provisions for 
scheduling examinations of incarcerated veterans.  The manual 
calls for the Agency of Original Jurisdiction (in this case, 
the RO) or the local Veterans Health Administration (VHA) 
Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the Veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).  
In this case, however, there is no indication that the RO 
undertook any efforts to provide alternate examination 
arrangements for the Veteran.

In this case, the need for an examination is particularly 
important because his VA treatment records show a diagnosis 
of a history of PTSD related to military sexual trauma.  In 
its October 2008 remand, the Board noted that the Veteran's 
account of his in-service sexual assault has been deemed 
verified by the RO.  Accordingly, additional efforts must be 
made to examine the Veteran.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED for the following 
action:

1.  Through various channels, such as the 
Veteran's representative and the State 
Department of Corrections, the RO/AMC 
must determine whether the Veteran is 
incarcerated and, if so, where.  If the 
Veteran is incarcerated, the RO/AMC must 
also determine his scheduled release 
date.

2.  Request the Veteran's records 
directly from St. Paul and Minneapolis 
VAMCs.  Such records must include, but 
are not limited to, those records 
reflecting the Veteran's treatment since 
November 2006.  Such records should also 
include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  When the actions in parts 1 and 2 
have been completed to the extent 
possible, schedule the Veteran for 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present.  If the 
Veteran is incarcerated, alternative 
measures for scheduling the examination 
must be made in accordance with the 
guidelines set forth in M21-1MR, Part 
III.iv.3.A.11.d (2008).  

The claims folder must be made available 
to the examiner for review of pertinent 
documents therein in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If a psychiatric disability is diagnosed, 
the examiner must identify manifestations 
of each such diagnosis.  The examiner 
must also render an opinion, with 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the Veteran's 
psychiatric disability is the result of 
sexual trauma in service.

4.  When the actions requested in parts 
1, 2, and 3 have been completed, the 
RO/AMC must undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to service connection for 
psychiatric disability, claimed as PTSD.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

The Veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  

In the event that the Veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.  If the Veteran is not examined because he is 
incarcerated, the RO/AMC must identify the alternative 
measures it took to accomplish the examination. 

The RO/AMC and the Veteran are also advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  
Compliance by the RO/AMC is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he has the right to submit any additional 
evidence and/or argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

